DETAILED ACTION
This non-final Office action is responsive to the Request for Continued Examination filed November 17th, 2020. Claims 1, 6-8, 11, 15-17, and 20 have been amended. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/20 has been entered.

Response to Amendment
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 102 rejections or 35 U.S.C. 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by automatically transmitting a graphical representation of the sales 
With regard to the limitations of claims 1-20, Applicant argues that the claims are allowable over 35 USC 102 and 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the response to arguments section below which includes Examiners justification of the previous cited prior art references.

Response to Arguments
Applicant's arguments filed 11/17/20 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the previous 102 rejection of claims 1-4, 6-7, 9-12, 15-16, and 18-20 and previous 103 rejection of claims 5, 8, 13-14, and 17 have been fully considered by Examiner. On page 10 of the provided remarks, Applicant argues that the cited Hyatt, “appears to be silent as to a determination of an activity, such as a meeting or negotiation, based on statistical analyses of trends found in multiple emails.” Examiner asserts that this functionality is an amended function that was not present in the previous claims. Examiner further argues that Hyatt discloses within Paragraph 0018 “The step of automatically collecting by an agent module data associated with the unique user may 
Regarding the 35 U.S.C. 101 rejection, Examiner has fully considered Applicant’s arguments and amendments. On page 11 of the provided remarks, Applicant argues that the newly amended claim limitations are similar to claim 1 of Example 42 in the Subject Matter Eligibility Examples: Abstract Ideas issued January 7, 2019. Specifically, “claims directed to “transmitting the message to all of the users over the computer network in real time, so that each user has immediate access to up-to-date patient information.”” Continuing on, Applicant argues that “the claim elements in Applicant’s claims recite a specific improvement over prior systems by allowing for improved graphic user interfaces (GUIs) in real time and the claim as a whole integrates any alleged abstract ideas into a practical application.” Examiner respectfully disagrees and argues that claim 1 of Example 42 recitation of “a specific improvement over prior art systems” included more than the sharing of information in real time. Per the Subject Matter Eligibility Examples: Abstract Ideas, Example 42 “recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users.” This combination of additional elements “recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.”  While the present invention now discloses the automatic transmission of data in real time, it does not include the additional elements . 

Specification
The disclosure is objected to because of the following informalities: in paragraph 0063 notification component is incorrectly labeled 142 instead of 152.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter;
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or 
Step 1: Independent claims 1 (method), 11 (system), and 20 (medium) and dependent claims 2-10 and 12-19, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process), claim 11 is directed to a system (i.e. machine), and claim 20 is directed to a memory (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward a computer-implemented method for aggregating client data associated with a first business entity comprising: retrieving customer relationship management (CRM) data and enterprise service data, wherein the CRM data and the enterprise service data are associated with the first business entity; determining that a second business entity is in a sales relationship with the first business entity, wherein the sales relationship comprises at least one of communications between stakeholders of the first business entity and the second business entity, documents exchanged between the first business entity and the second business entity, or deals between the first business entity and the second business entity, and wherein the determination that the second business entity is in the sales relationship with the first business entity is based at least in part on email features and statistical analyses of trends found in multiple emails; determining an activity associated with the sales relationship based at least in part on the statistical analyses of trends found in multiple emails, wherein the activity comprises a meeting or a negotiation; determining a first identity of a contact associated with the sales relationship based at least in part on the enterprise service data; storing, in the client data of a data store associated with the the activity; automatically transmitting a graphical representation of the sales relationship and the first identity of the contact or the activity to a client computing device in real time; and presenting, at the client computing device, the graphical representation of the sales relationship and the first identity of the contact or the activity in a graphical user interface (GUI) (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are determining that a second business entity is in a sales relationship with the first business entity, which is managing relationships and interactions. The Applicant’s claimed limitations are determining sales relationships between business entities, which is directed towards the abstract idea of Organizing Human Activity.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “retrieving customer relationship management (CRM) data and enterprise service data; storing, in the client data of a data store associated with the first business entity, the sales relationship and the first identity of the contact or the activity; automatically transmitting a graphical representation of the sales relationship and the first identity of the contact or the activity to a client computing device in real time; presenting, at the client computing device, the graphical representation of the sales relationship and the first identity of the contact or the activity” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it 
In addition, dependent claims 2-10 and 12-19 further narrow the abstract idea and dependent claims 3, 6, 13, and 15 additionally recite “retrieve an email from the one or more email accounts” and “retrieve an email from the one or more email accounts, wherein the email is addressed to an email account of the one or more email accounts” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “computing device” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 

Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-10; device claims 11-19; and medium claim 20 recite “computer-implemented method; client computing device; graphical user interface (GUI); A computing device for aggregating client data associated with a first business entity comprising, the computing device 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 9-12, 15-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyatt (U.S 2012/0150888 A1).
Claim 1
Regarding Claim 1, Hyatt discloses the following:
A computer-implemented method for aggregating client data associated with a first business entity comprising [see at least Paragraph 0014 for reference to the method for providing collaboration systems that allow a user to identify whether a community has a member with a relationship of interest to that user] 
retrieving customer relationship management (CRM) data and enterprise service data [see at least Paragraph 0018 for reference to the system automatically collecting by an agent module data associated with the unique user may further include accessing and searching user account data associated with the unique user wherein the account data includes a customer relationship management (CRM) also referred to as entity or enterprise relationship management (ERM)] 
wherein the CRM data and the enterprise service data are associated with the first business entity
determining that a second business entity is in a sales relationship with the first business entity, wherein the sales relationship comprises at least one of communications between stakeholders of the first business entity and the second business entity, documents exchanged between the first business entity and the second business entity, or deals between the first business entity and the second business entity [see at least Paragraph 0056 for reference to the process collecting and analyzing information from other data sources such as customer relationship management systems and contact data that can be used to establish relationships between contact owners and contacts as well as corresponding entities] 
the determination that the second business entity is in the sales relationship with the first business entity is based at least in part on email features and statistical analyses of trends found in multiple emails [see at least Paragraph 0070 for reference to the email analyzer which analyzes log data generated by an email client or server program and sorts through email data bases and logs of information to record the addresses and domains identified in email records, determine statistical information about the amount of contact with a particular address or domain, the duration of the contact, the time of the most recent contact, and other kinds of information which, when processed heuristically, may be used to get a sense of how robust or strong the contact owner's relationship with the entity associated with the email address or domain may be]
determining an activity associated with the sales relationship based at least in part on the statistical analyses of trends found in multiple emails, wherein the activity comprises a meeting or a negotiation [see at least Paragraph 0018 and 0089 for 
determining a first identity of a contact or activity associated with the sales relationship based at least in part on the enterprise service data [see at least Paragraph 0073 for reference to the process identifying a list of contact owners that are associated with a relationship; Paragraph 0090 for reference to the ERM comparing the first entity with an authority database to validate the identity of the first identity] 
storing, in the client data of a data store associated with the first business entity, the sales relationship and the first identity of the contact or activity [see at least Paragraph 0052 for reference to the building of a relationship database in which contact data is collected and processed then stored such as names of individuals and entities that are known to the contact owner] 
automatically transmitting a graphical representation of the sales relationship and the first identity of the contact or activity to a client computing device in real time 
presenting, at the client computing device, the graphical representation of the sales relationship and the first identity of the contact or activity in a graphical user interface (GUI) [see at least Paragraph 0095 for reference to the user profile being maintained by the client system and accessible by an enterprise through a client device; Figure 11 and related text regarding the screen shot of the user interface which displays the ERM representing a graphical depiction of the relationship the user’s firm has with the organization; Paragraph 0101 for reference to Figure 10 depicting a bar graph illustrating the relative level of connection with each individual presented] 
Claim 2
Regarding Claim 2, Hyatt discloses the following:
wherein determining that the second business entity is in the sales relationship with the first business entity comprises
obtaining administrative access to the CRM data [see at least Paragraph 0018 for reference to the method including accessing and searching data maintained within an organization or accessing databases outside of an organization which could include accessing publicly available content database; subscriber-based content database; fee-based content database; professional service provider content database; government maintained database; and regulatory database, and may further include using secure sign-in data associated with the unique user to automatically access a database via a secure sign-in procedure, and still further wherein the secure sign-in data includes user login identifier and password data associated with the unique user] 
identifying the sales relationship based at least in part on the CRM data [see at least Paragraph 0072 for reference to the CRM data analyzer that incorporates data to establish relationship metrics between contact owners and contacts and corresponding entities] 
Claim 3
Regarding Claim 3, Hyatt discloses the following:
wherein determining that the second business entity is in the sales relationship with the first business entity comprises [see at least Paragraph 0056 for reference to the process collecting and analyzing information from other data sources such as customer relationship management systems and contact data that can be used to establish relationships between contact owners and contacts as well as corresponding entities]
obtaining access to the enterprise service data, wherein the enterprise service data comprise one or more email accounts associated with the first business entity [see 
retrieving an email from the one or more email accounts [see at least Paragraph 0052 for reference to collected contact data including mailing addresses and email addresses; Paragraph 0053 for reference to the operation monitoring email traffic observations] 
determining that the second business entity is in the sales relationship with the first business entity based at least in part on a domain name of the second business entity in the retrieved email [see at least Paragraph 0058 for reference to the process in operations filtering the contact data by domain name or email address data for the purpose of identifying domains and email addresses that are truly representative of relationships to those associated entities] 
Claim 4
Regarding Claim 4, Hyatt discloses the following:
retrieving enrichment data that is associated with the second business entity [see at least Paragraph 0054 for reference to the email and other electronic communication traffic being routed to destinations from sources using structured identifiers; Examiner notes ‘structured identifiers’ as ‘enrichment data’; Paragraph 0057 for reference to the classification information being stored in a dynamically 
wherein determining that the second business entity is in the sales relationship with the first business entity based at least in part on the domain name of the second business entity in the retrieved email comprises comparing the enrichment data with the domain name [see at least Paragraph 0055 for reference to the system drawing an association between different entities and different ones of the domain names being recorded also including drawing an associated between individual email addresses and individual persons] 
Claim 6
Regarding Claim 6, Hyatt discloses the following:
wherein determining the first identity of the contact or the activity associated with the sales relationship based at least in part on the enterprise service data comprises [see at least Paragraph 0073 for reference to the process identifying a list of contact owners that are associated with a relationship; Paragraph 0090 for reference to the ERM comparing the first entity with an authority database to validate the identity of the first identity]
obtaining access to the enterprise service data, wherein the enterprise service data comprise one or more email accounts associated with the first business entity [see at least Paragraph 0018 for reference to the system automatically collecting by an agent module data associated with the unique user may further include accessing and searching user account data associated with the unique user wherein the account data includes a customer relationship management (CRM) also referred to as entity or enterprise relationship management (ERM); Paragraph 0052 for 
retrieving an email from the one or more email accounts, wherein the email is addressed to an email account of the one or more email accounts [see at least Paragraph 0052 for reference to collected contact data including mailing addresses and email addresses; Paragraph 0053 for reference to the operation monitoring email traffic observations; Paragraph 0089 for reference to the user account data including an email with an email address associated with the first entity] 
determining the first identity of the contact or the activity associated with the sales relationship based at least in part on the retrieved email [see at least Paragraph 0070 for reference to the email analyzer being capable of processing information from email data source to determine the set of email addresses and domain names and therefore individuals or companies or entities or associated organizations with whom members of the community have a relationship] 
Claim 7
Regarding Claim 7, Hyatt discloses the following:
wherein determining the first identity of the contact or the activity associated with the sales relationship based at least in part on the retrieved email comprises
extracting an attachment from the retrieved email; [see at least Paragraph 0089 for reference to the user account data including calendar program entries indicating a scheduled meeting with a first entity] 
identifying the first identity of the contact or the activity based at least in part on the attachment [see at least Paragraph 0096 for reference to the Dynamic Profiling Engine (DPE) interrogating the contacts, email, and calendar entries of a system for example the DPE can identify a user having an Outlook account; Paragraph 0098 for reference to the DPE identifying a calendar entry for an upcoming meeting of the user and further identify the entry as being related to one or more of a contact entry of the user]
Claim 9
Regarding Claim 9, Hyatt discloses the following:
the GUI comprises a message activity pane [see at least Figure 10 and related text regarding the user interface displaying a email or ERM icon to connect with individuals appearing on the screen] 
Claim 10
Regarding Claim 10, Hyatt discloses the following: 
the GUI comprises an activity frequency pane [see at least Paragraph 0064 for reference to the system applying heuristic rules to determine the strength of the relationship and the rules including type of association such as frequency of communication; Figure 14 and related text regarding the ‘Key Relationships’ panel that provides the user the opportunity to view their relationship with the contact] 
Claim 11
Regarding Claim 11, Hyatt discloses the following:
A computing device for aggregating client data associated with a first business entity comprising [see at least Paragraph 0014 for reference to the system for providing collaboration systems that allow a user to identify whether a community has a member with a relationship of interest to that user]
the computing device comprising storage and processing circuitry configured to [see at least Paragraph 0081 for reference to the storage system including a computer readable and writeable nonvolatile recording medium in which signals are stored that define a program to be executed by the processor or information stored on or in the medium to be processed by the program] 
retrieve customer relationship management (CRM) data and enterprise service data [see at least Paragraph 0018 for reference to the system automatically collecting by an agent module data associated with the unique user may further include accessing and searching user account data associated with the unique user wherein the account data includes a customer relationship management (CRM) also referred to as entity or enterprise relationship management (ERM)]
wherein the CRM data and the enterprise service data are associated with the first business entity [see at least Paragraph 0088 for reference to the ERM referring to management relationship information from any or all of an organization’s customers, suppliers, business partners and employees]
determine that a second business entity is in a sales relationship with the first business entity, wherein the sales relationship comprises at least one of communications between stakeholders of the first business entity and the second business entity, documents exchanged between the first business entity and the second business entity, or deals between the first business entity and the second business entity [see at least Paragraph 0056 for reference to the process collecting and analyzing information from other data sources such as customer relationship management systems and contact data that can be used to establish relationships between contact owners and contacts as well as corresponding entities] 
the determination that the second business entity is in the sales relationship with the first business entity is based at least in part on email features and statistical analyses of trends found in multiple emails [see at least Paragraph 0070 for reference to the email analyzer which analyzes log data generated by an email client or server program and sorts through email data bases and logs of information to record the addresses and domains identified in email records, determine statistical information about the amount of contact with a particular address or domain, the duration of the contact, the time of the most recent contact, and other kinds of information which, when processed heuristically, may be used to get a sense of how robust or strong the contact owner's relationship with the entity associated with the email address or domain may be]
determining an activity associated with the sales relationship based at least in part on the statistical analyses of trends found in multiple emails, wherein the activity comprises a meeting or a negotiation [see at least Paragraph 0018 and 0089 for reference to the data collected by the agent module being user account data which includes email, calendar, contacts, and phone record accounts; Paragraph 0070 for reference to the email analyzer reviewing log data generated by the email client to determine statistical information about the amount of contact with a particular 
determine a first identity of a contact or activity associated with the sales relationship based at least in part on the enterprise service data [see at least Paragraph 0073 for reference to the process identifying a list of contact owners that are associated with a relationship; Paragraph 0090 for reference to the ERM comparing the first entity with an authority database to validate the identity of the first identity] 
store, in the client data of a data store associated with the first business entity, the sales relationship and the first identity of the contact or activity [see at least Paragraph 0052 for reference to the building of a relationship database in which contact data is collected and processed then stored such as names of individuals and entities that are known to the contact owner] 
automatically transmit a graphical representation of the sales relationship and the first identity of the contact or activity to a client computing device [see at least Paragraph 0090 for reference to the system automatically generating and presenting via a user dashboard associated with the unique user links to one or more of the items of interest; Paragraph 0095 for reference to the user profile being maintained by the client system and accessible by an enterprise through a client 
present, at the client computing device, the graphical representation of the sales relationship and the first identity of the contact or activity in a graphical user interface (GUI) [see at least Paragraph 0095 for reference to the user profile being maintained by the client system and accessible by an enterprise through a client device; Figure 11 and related text regarding the screen shot of the user interface which displays the ERM representing a graphical depiction of the relationship the user’s firm has with the organization; Paragraph 0101 for reference to Figure 10 depicting a bar graph illustrating the relative level of connection with each individual presented]
Claim 12
Regarding Claim 12, Hyatt discloses the following:
wherein determining that the second business entity is in the sales relationship with the first business entity comprises [see at least Paragraph 0056 for reference to the process collecting and analyzing information from other data sources such as customer relationship management systems and contact data that can be used to establish relationships between contact owners and contacts as well as corresponding entities]
obtaining administrative access to the CRM data [see at least Paragraph 0018 for reference to the method including accessing and searching data maintained within an organization or accessing databases outside of an organization which could include accessing publicly available content database; subscriber-based content database; fee-based content database; professional service provider content 
identifying the sales relationship based at least in part on the CRM data [see at least Paragraph 0072 for reference to the CRM data analyzer that incorporates data to establish relationship metrics between contact owners and contacts and corresponding entities]
Claim 15
Regarding Claim 15, Hyatt discloses the following:
wherein to determine that the first identity of the contact or the activity associated with the sales relationship based at least in part on the enterprise service data comprises the storage and processing circuitry further configured to [see at least Paragraph 0073 for reference to the process identifying a list of contact owners that are associated with a relationship; Paragraph 0090 for reference to the ERM comparing the first entity with an authority database to validate the identity of the first identity]
obtaining access to the enterprise service data, wherein the enterprise service data comprise one or more email accounts associated with the first business entity [see at least Paragraph 0018 for reference to the system automatically collecting by an agent module data associated with the unique user may further include accessing and searching user account data associated with the unique user wherein the account data includes a customer relationship management (CRM) also referred 
retrieving an email from the one or more email accounts, wherein the email is addressed to an email account of the one or more email accounts [see at least Paragraph 0052 for reference to collected contact data including mailing addresses and email addresses; Paragraph 0053 for reference to the operation monitoring email traffic observations; Paragraph 0089 for reference to the user account data including an email with an email address associated with the first entity] 
determining the first identity of the contact or the activity associated with the sales relationship based at least in part on the retrieved email [see at least Paragraph 0070 for reference to the email analyzer being capable of processing information from email data source to determine the set of email addresses and domain names and therefore individuals or companies or entities or associated organizations with whom members of the community have a relationship]
Claim 16
Regarding Claim 16, Hyatt discloses the following:
wherein to determine that the first identity of the contact or the activity associated with the sales relationship based at least in part on the retrieved email comprises the storage and processing circuitry further configured to [see at least Paragraph 0070 for reference to the email analyzer being capable of processing information from email data source to determine the set of email addresses and domain names 
extract an attachment from the retrieved email, wherein the attachment comprises at least one of: a sales agreement, a term sheet, a calendar invitation, or an electronic profile [see at least Paragraph 0089 for reference to the user account data including calendar program entries indicating a scheduled meeting with a first entity] 
identify the first identity of the contact or the activity based at least in part on the attachment [see at least Paragraph 0096 for reference to the Dynamic Profiling Engine (DPE) interrogating the contacts, email, and calendar entries of a system for example the DPE can identify a user having an Outlook account; Paragraph 0098 for reference to the DPE identifying a calendar entry for an upcoming meeting of the user and further identify the entry as being related to one or more of a contact entry of the user] 
Claim 18
Regarding Claim 18, Hyatt discloses the following:
the GUI comprises a message activity pane [see at least Figure 10 and related text regarding the user interface displaying a email or ERM icon to connect with individuals appearing on the screen]
Claim 19
Regarding Claim 19, Hyatt discloses the following:
the GUI comprises an activity frequency pane [see at least Paragraph 0064 for reference to the system applying heuristic rules to determine the strength of the relationship and the rules including type of association such as frequency of 
Claim 20
Regarding Claim 20, Hyatt discloses the following:
A non-transitory computer-readable medium storing computer-executable instructions for aggregating client data associated with a first business entity that, when executed by at least one processor, configure the at least one processor to perform operations comprising [see at least Paragraph 0081 for reference to the storage system including a computer readable and writeable nonvolatile recording medium in which signals are stored that define a program to be executed by the processor or information stored on or in the medium to be processed by the program]
retrieve customer relationship management (CRM) data and enterprise service data [see at least Paragraph 0018 for reference to the system automatically collecting by an agent module data associated with the unique user may further include accessing and searching user account data associated with the unique user wherein the account data includes a customer relationship management (CRM) also referred to as entity or enterprise relationship management (ERM)]
wherein the CRM data and the enterprise service data are associated with the first business entity [see at least Paragraph 0088 for reference to the ERM referring to management relationship information from any or all of an organization’s customers, suppliers, business partners and employees]
determine that a second business entity is in a sales relationship with the first business entity, wherein the sales relationship comprises at least one of communications between stakeholders of the first business entity and the second business entity, documents exchanged between the first business entity and the second business entity, or deals between the first business entity and the second business entity [see at least Paragraph 0056 for reference to the process collecting and analyzing information from other data sources such as customer relationship management systems and contact data that can be used to establish relationships between contact owners and contacts as well as corresponding entities] 
the determination that the second business entity is in the sales relationship with the first business entity is based at least in part on email features and statistical analyses of trends found in multiple emails [see at least Paragraph 0070 for reference to the email analyzer which analyzes log data generated by an email client or server program and sorts through email data bases and logs of information to record the addresses and domains identified in email records, determine statistical information about the amount of contact with a particular address or domain, the duration of the contact, the time of the most recent contact, and other kinds of information which, when processed heuristically, may be used to get a sense of how robust or strong the contact owner's relationship with the entity associated with the email address or domain may be]
determining an activity associated with the sales relationship based at least in part on the statistical analyses of trends found in multiple emails, wherein the activity comprises a meeting or a negotiation [see at least Paragraph 0018 and 0089 for reference to the data collected by the agent module being user account data which includes email, calendar, contacts, and phone record accounts; Paragraph 0070 
determine a first identity of a contact or activity associated with the sales relationship based at least in part on the enterprise service data [see at least Paragraph 0073 for reference to the process identifying a list of contact owners that are associated with a relationship; Paragraph 0090 for reference to the ERM comparing the first entity with an authority database to validate the identity of the first identity] 
store, in the client data of a data store associated with the first business entity, the sales relationship and the first identity of the contact or activity [see at least Paragraph 0052 for reference to the building of a relationship database in which contact data is collected and processed then stored such as names of individuals and entities that are known to the contact owner] 
automatically transmit a graphical representation of the sales relationship and the first identity of the contact or activity to a client computing device [see at least Paragraph 0090 for reference to the system automatically generating and presenting via a user dashboard associated with the unique user links to one or 
present, at the client computing device, the graphical representation of the sales relationship and the first identity of the contact or activity in a graphical user interface (GUI) [see at least Paragraph 0095 for reference to the user profile being maintained by the client system and accessible by an enterprise through a client device; Figure 11 and related text regarding the screen shot of the user interface which displays the ERM representing a graphical depiction of the relationship the user’s firm has with the organization; Paragraph 0101 for reference to Figure 10 depicting a bar graph illustrating the relative level of connection with each individual presented]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 13, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt (U.S 2012/0150888 A1) in view of Prakash (U.S 2016/0014151 A1).

While Hyatt discloses the limitations above, it does not disclose the domain name being located in a sender field or a recipient field of the retrieved email.
However, Prakash discloses the following:
wherein the domain name is located in a sender field or a recipient field of the retrieved email [see at least Paragraph 0101 for reference to the method involving finding the recipient contact by matching the domain part of the sender email address contact identifier to a domain name associated with the background information of the recipient] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the business relationship determination of Hyatt with the domain name location of Prakash. Doing so would validate the identity of the sender of an email, as stated by Prakash (Paragraph 0007).

Claim 8
Regarding Claim 8, Hyatt discloses the following:
wherein determining the first identity of the contact or the activity associated with the sales relationship based at least in part on the retrieved email comprises [see at least Paragraph 0070 for reference to the email analyzer being capable of processing information from email data source to determine the set of email addresses and domain names and therefore individuals or companies or entities or associated organizations with whom members of the community have a relationship]
comparing the identified first identity of the contact or the activity with the CRM data [see at least Paragraph 0072 for reference to the CRM data analyzer that 
While Hyatt discloses the limitations above, it does not disclose identifying the first identity of the contact or activity in a sender field or a recipient field of the retrieved email. 
However, Prakash discloses the following:
identify the first identity of the contact or activity in in a sender field or a recipient field of the retrieved email [see at least Paragraph 0160 for reference to the recipient messaging identity information comprising at least one selected from the group of an internet domain name used to send and receive an electronic message or an email address of at least one recipient at at least one recipient organization] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the business relationship determination of Hyatt with the identification ability of Prakash. Doing so would validate the identity of the sender of an email, as stated by Prakash (Paragraph 0007).
Claim 13
Regarding Claim 13, Hyatt discloses the following:
wherein to determine that the second business entity is in the sales relationship with the first business entity comprises the storage and processing circuitry further configured to [see at least Paragraph 0056 for reference to the process collecting and analyzing information from other data sources such as customer relationship 
obtain access to the enterprise service data, wherein the enterprise service data comprise one or more email accounts associated with the first business entity [see at least Paragraph 0018 for reference to the system automatically collecting by an agent module data associated with the unique user may further include accessing and searching user account data associated with the unique user wherein the account data includes a customer relationship management (CRM) also referred to as entity or enterprise relationship management (ERM); Paragraph 0052 for reference to collected contact data including mailing addresses and email addresses]
retrieve an email from the one or more email accounts [see at least Paragraph 0052 for reference to collected contact data including mailing addresses and email addresses; Paragraph 0053 for reference to the operation monitoring email traffic observations]
determine that the second business entity is in the sales relationship with the first business entity based at least in part on a domain name of the second business entity in the retrieved email [see at least Paragraph 0058 for reference to the process in operations filtering the contact data by domain name or email address data for the purpose of identifying domains and email addresses that are truly representative of relationships to those associated entities]
While Hyatt discloses the limitations above, it does not disclose the domain name being located in a sender field or a recipient field of the retrieved email.

wherein the domain name is located in a sender field or a recipient field of the retrieved email [see at least Paragraph 0101 for reference to the method involving finding the recipient contact by matching the domain part of the sender email address contact identifier to a domain name associated with the background information of the recipient] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the business relationship determination of Hyatt with the domain name location of Prakash. Doing so would validate the identity of the sender of an email, as stated by Prakash (Paragraph 0007).
Claim 14
While the combination of Hyatt and Prakash discloses the limitations above, regarding Claim 14, Hyatt discloses the following:
the storage and processing circuitry further configured to retrieve enrichment data that is associated with the second business entity [see at least Paragraph 0054 for reference to the email and other electronic communication traffic being routed to destinations from sources using structured identifiers; Examiner notes ‘structured identifiers’ as ‘enrichment data’; Paragraph 0057 for reference to the classification information being stored in a dynamically updated taxonomy data of useful and not useful domains, email addresses and/or associated entities]
wherein to determine that the second business entity is in the sales relationship with the first business entity based at least in part on the domain name of the second business entity in the retrieved email comprises the storage and processing circuitry further configured to compare the enrichment data with the domain name [see at least Paragraph 0055 for reference to the system drawing an association between different entities and different ones of the domain names being recorded also including drawing an associated between individual email addresses and individual persons]
Claim 17
Regarding Claim 17, Hyatt discloses the following:
wherein to determine that the first identity of the contact or the activity associated with the sales relationship based at least in part on the retrieved email comprises the storage and processing circuitry further configured to [see at least Paragraph 0070 for reference to the email analyzer being capable of processing information from email data source to determine the set of email addresses and domain names and therefore individuals or companies or entities or associated organizations with whom members of the community have a relationship]
compare the identified first identity of the contact or the activity with the CRM data [see at least Paragraph 0072 for reference to the CRM data analyzer that incorporates data and uses a processor to establish relationship metrics between contact owners and contacts and corresponding entities; Paragraph 0058 for reference to the process filtering contact data by domain name or email address data for the purpose of identifying domains and email addresses that are truly representative of relationships to those associated entities]
While Hyatt discloses the limitations above, it does not disclose identifying the first identity of the contact or activity in a sender field or a recipient field of the retrieved email. 
However, Prakash discloses the following:
identify the first identity of the contact or the activity in in a sender field or a recipient field of the retrieved email [see at least Paragraph 0160 for reference to the recipient messaging identity information comprising at least one selected from the group of an internet domain name used to send and receive an electronic message or an email address of at least one recipient at least one recipient organization] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the business relationship determination of Hyatt with the identification ability of Prakash. Doing so would validate the identity of the sender of an email, as stated by Prakash (Paragraph 0007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTORS
TITLE
US 20150154524 A1
Borodow et al.
METHODS FOR PROCESSING INFORMATION ASSOCIATED WITH SALES FORCE MANAGEMENT, CUSTOMER RELATIONSHIP MANAGEMENT AND 

Itani et al.
AUTOMATED ACTION BUILDING FOR SOCIAL NETWORKING DATA CHANGES IN A CUSTOMER RELATIONSHIP MANAGEMENT (CRM)
US 20160078455 A1
O’Donnell et al.
METHOD OF ENHANCING CUSTOMER RELATIONSHIP MANAGEMENT CONTENT AND WORKFLOW


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683